BAUM, Judge
(concurring in part, dissenting in part):
I concur in the majority’s determination that the convening authority’s failure to afford appellant the opportunity to rebut adverse matter from outside the record requires corrective action. I also agree with enforcing the pretrial agreement sentence terms. I would reach this result, however, without need to address the error found by the majority. As stated in previous opinions, I consider the “post-trial misconduct” clause used by the convening authority to avoid fulfilling his sentence promise to be both fundamentally unfair and against public policy. Among other things, it permits contravention of the United States Su*651preme Court’s mandate in Santobello v. New York, 404 U.S. 257, 92 S.Ct. 495, 30 L.Ed.2d 427 (1971), establishes an indefinite probation not authorized by law, and, when suspension of discharge has been agreed upon, can be utilized to abrogate Constitutional rights guaranteed in revocation proceedings. United States v. Jacox, (dissenting opinion) No. 77 1052, 5 M.J. 537 (N.C.M.R.1978); United States v. Rankin, (dissenting opinion) 3 M.J. 1043, 1044 (N.C.M.R.1977); United States v. Dugger, (dissenting opinion) 54 C.M.R. 657, 658, (Interim) 1 M.J. 1069,1070 (N.C.M.R.1976); United States v. Johnson, 54 C.M.R. 435, (Interim) 2 M.J. 600 (N.C.M.R.1976). I would enforce the sentence terms of the pretrial agreement because I consider the “misconduct” provision illegal and of no effect.
In addition, I find another error which requires setting aside the findings and sentence. The military judge in this case, just as in United States v. Jacox, supra, failed to conduct an adequate inquiry with respect to the “post-trial misconduct” clause of the pretrial agreement. The judge made no attempt to explain the ramifications of such a clause, including the procedural rights to be afforded the accused upon the convening authority’s vacating of the agreement. It is impossible to determine whether the appellant, at the time the pleas of guilty were accepted, fully understood that the convening authority could void the agreement without a hearing on the basis of a controverted allegation against appellant — the situation presented in this case. Without an understanding that the “post-trial misconduct” condition of the pretrial agreement permitted such action by the convening authority, it cannot be said that appellant fully understood the effect of this condition, and thus entered his pleas of guilty with full knowledge of their meaning and effect. Since the record is deficient in this regard, the judge failed to meet the responsibilities imposed upon him by United States v. Green, 24 U.S.C.M.A. 299, 52 C.M.R. 10, 1 M. J. 453 (1976) of “assuring on the record that an accused understands the meaning and effect of each condition . . .It cannot be concluded from this record that the pleas of guilty were, in fact, provident. Accordingly, a rehearing should be ordered. United States v. King, 3 M.J. 458 (C.M.A. 1977).